DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 07/06/2021 has been entered. Claims 1-12 have been canceled. Claims 13-28 have been added. Claims 13-28 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Kingdom of Denmark on 07/07/2020. It is noted, however, that applicant has not filed a certified copy of the Kingdom of Denmark application as required by 37 CFR 1.55.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 recites in line 2, “the code”.  It is unclear whether this code is referring “the unique code” that recites in claim 13 or a different code.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the user device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the further unique code" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 15-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0324170 (Chen et al.) in view of US 2017/0284691 (Sinha et al.).

Regarding Claim 13, Chen teaches a computer implemented method of enrollment of a device to a cloud storage, the device having a unique identifier and the device before enrollment is un-authenticated and/or un-authorized in the cloud storage, the method comprising the steps of: retrieving, by an installer device, the device's unique identifier (FIG. 3 is a flow diagram of an exemplary method of identity registration of an IoT device to a cloud server. [¶ 0161], the user terminal acquires terminal device information [i.e. device’s unique identifier] from the IoT device by scanning a two-dimensional code of the device. [¶ 0144] The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN (Serial Number).);
storing, by the installer device, said unique identifier in the cloud storage ([¶¶ 0143, 0161]  the IoT device sends a registration request including the terminal device information and the user authentication password to the server. [¶ 0004], a server of the IoT cloud  first registers the IoT device…The server locally stores the binding relation between the device ID and the user ID); 
providing, by the cloud storage, a unique code affiliated to said unique identifier [¶ 0145]  the server generates a first device identifier [i.e. a unique code] using the terminal device information and the user authentication password included in the registration request, and saves a binding relation between the user's identity information and the first device identifier. [¶ 0146] The algorithm used for generating the first device identifier needs to ensure that the generated first device identifier is unique. A Secure Hash Algorithm (SHA) may be adopted); 
receiving, at the installer device, the unique code ([¶ 0150] the server returns the first device identifier to the IoT device);
forwarding, the unique code to a user, via a direct communication channel ([¶ 0155]  the IoT device returns the first device identifier to the mobile phone. [¶ 0142] the mobile phone and the IoT device are in the same local area network, the mobile phone APP and the IoT device can communicate through the local area network. …may also be sent to the IoT device through a short field communication mode, for example, through Bluetooth, infrared transmission, NFC (Near Field Communication), etc.); 
claiming [i.e., requesting data], by use of the user device and the unique code, the device; and upon a successful claim of the device, establishing by use of the cloud storage, data communication between the device and the user device ([¶ 0158] data request sent from the user terminal to the IoT device, the server judges whether there is a first device identifier having a binding relation with the user's identifier, if so, the server forwards the data request to the IoT device corresponding to the first device identifier, otherwise, the server rejects the data request).
While, Chen teaches requesting data from the user terminal, however, Chen does not explicitly teach, but Sinha, an analogous art from the same field of endeavor, teaches claiming, by use of the user device and the unique code, the device [¶ 0156] the physical device is claimed. Claiming the physical device allows for data collected by the physical device to be provided to a user view. Claiming the physical device may further allow for secure communications from a cloud-based server to the physical device. …the unique ID and the primary key generated are used by the Security API to claim the device. …the Security API 1440 may require the unique ID, the primary key, and the firmware token used to register the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sinha with Chen in order to claim the device using  unique ID, the primary key, and the firmware token used to register the device, because it would have enabled the system to ensure the user claiming a device is an authentic user before providing communication with the device.

Regarding Claim 15, Chen teaches A computer implemented method according to claim 13, wherein retrieval of the unique identifier is carried out in consequence of a service technician actively activating a transmittal function of the device or passively reading, by use of the installer device the unique identifier, while the service technician preferably is in such close proximity to the device that the service technician can visually inspect the device ([¶ 0004], The user queries or scans the device using the mobile phone APP and acquires the device ID of the IoT device. [¶ 0161], the user terminal acquires terminal device information [i.e. device’s unique identifier] from the IoT device by scanning a two-dimensional code of the device. As, Chen teaches user scanning the two-dimensional code of the IoT device, therefore, it would be appreciated that the user is in such close proximity to the device that the user can visually inspect the device).

Regarding  Claim 16, Chen teaches A computer implemented method according to claim 13, wherein the unique code is forwarded to the user device by the installer device ([¶ 0155] 309, the IoT device returns the first device identifier to the mobile phone. [¶ 0142] the mobile phone and the IoT device are in the same local area network, the mobile phone APP and the IoT device can communicate through the local area network. …may also be sent to the IoT device through a short field communication mode, for example, through Bluetooth, infrared transmission, NFC (Near Field Communication), etc.);

Regarding Claim 17, Chen teaches a computer implemented method according to claim 13, wherein the claim of the device comprises uploading the unique code to the cloud storage by use of the user device ([¶ 0195], receives a data request including a first device identifier [i.e. a unique code] sent by the terminal device, the forwarding processing unit judges whether there is a binding relation with the first device identifier included in the data request locally, and if so, forwards the data request through the first interaction unit to the user terminal corresponding to the user identity information having a binding relation with the first device identifier, otherwise, rejects the data request).

Regarding Claim 21, Chen teaches a computer implemented method according to claim 13, wherein the direct communication channel is established by use of a smart phone wirelessly communicating with the user device [¶ 0142] the mobile phone and the IoT device are in the same local area network, the mobile phone APP and the IoT device can communicate through the local area network. …may also be sent to the IoT device through a short field communication mode, for example, through Bluetooth, infrared transmission, NFC (Near Field Communication), etc.).

Regarding Claim 22, Chen teaches A computer implemented method according to claim 13, wherein the direct communication channel is a channel not involving the cloud storage ([¶ 0142] the mobile phone and the IoT device are in the same local area network, the mobile phone APP and the IoT device can communicate through the local area network. …may also be sent to the IoT device through a short field communication mode, for example, through Bluetooth, infrared transmission, NFC (Near Field Communication), etc. Since, Chen teaches the communicate through local network, therefore it would be appreciated that communication not involving the cloud storage).

Regarding Claim 23, Chen teaches A computer implemented method according to claim 13, wherein the installer device retrieves the unique identifier by scanning the device [¶ 0161], the user terminal acquires terminal device information [i.e. device’s unique identifier] from the IoT device by scanning a two-dimensional code of the device.)

Regarding Claim 24, Chen teaches A computer implemented method according to claim 23, wherein the scanning comprises optically scanning and/or electronic scanning of the code from the device ([¶ 0161], the user terminal acquires terminal device information [i.e. device’s unique identifier] from the IoT device by scanning a two-dimensional code of the device.).

Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sinha further in view of TW 202123726 (Feng et al.).

Regarding Claim 14, Chen in view of Sinha do not explicitly teach, however, Feng teaches a computer implemented method according to claim 13, further comprising: providing, by the installer device, a further unique code affiliated to said unique identifier; storing, by the installer device, said further unique code in the cloud storage; and forwarding said further unique code together with said unique code to said user via said direct communication channel. ([Page 4, Para. 1-4] Server. The terminal device has a device code and a corresponding device key…. the authentication unit receive an authentication request message sent by the terminal device and generate a check code to send to the terminal device…. the terminal device is also used to receive a check code and used to send an authentication message to the authentication unit. The authentication message includes the check code, the device code, and the device key hash value. The terminal device can use the check code hashes the device key to obtain the device key hash value. For example, when the check code is A2 B3 C4 D7 E5 F9, the device code is 0136, and the device key is BFGW6YS8, the hash value of the device key after the device key is hashed is 47EE78547A522319, then the authentication message can be, for example, A2B3C4D7E5F9013647EE78547A522319).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Sinha with Feng in order to hash check code, device code and check code to create a hashed value, because it would have enabled the system to ensure a secure connection with the IoT system [Feng, Page2, 1st para.].

Regarding Claim 19, Chen in view of Sinha do not explicitly teach, however, Feng teaches a computer implemented method according to claim 13, wherein the unique code is randomly generated ([Fig. 1, Page 3, last two paragraphs] illustrates a terminal device 11 and an Internet of Things platform 12, …the terminal device 11 may be a gateway to include various devices or sensors in the Internet of Things and the IoT platform 12 can be, for example, a server. [Page 4, 2nd para.] the authentication unit 122 is used to receive an authentication request message sent by the terminal device 11 and generate a check code to send to the terminal device 11. The check code is a random number generated by the authentication unit 122, which can be a combination of numbers, characters or symbols. For example, the check code can be A2 B3 C4 D7 E5 F9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Sinha with Feng in order to generate a unique code using random number, because it would have enabled the system to ensure a secure connection with the IoT system [Feng, Page2, 1st para.].

Regarding Claim 20, Chen in view of Sinha do not explicitly teach, however, Feng teaches a computer implemented method according to claim 19, wherein the unique code comprises both digits and characters [Page 4, 2nd para.] the authentication unit 122 is used to receive an authentication request message sent by the terminal device 11 and generate a check code to send to the terminal device 11. The check code is a random number generated by the authentication unit 122, which can be a combination of numbers, characters or symbols. For example, the check code can be A2 B3 C4 D7 E5 F9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Sinha with Feng in order to generate a unique code combining number and characters or symbol, because it would have enabled the system to ensure a strong code that need to use for a secure connection with the IoT system [Feng, Page2, 1st para.].

Claims 18, 25, 26 and  28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sinha further in view of US 20170192414 (Mukkamala et al.)

Regarding Claim 18, Chen in view of Sinha do not explicitly teach, however, Mukkamala, an analogous art from the same field of endeavor, teaches a computer implemented method according to claim 13, wherein the installer device in addition to retrieve the unique identifier also retrieves commissioning data and/or data on installation of the device and stores said commissioning data and/or said data on installation of the device in the cloud storage ([¶ 0086], the IIoT machine includes a device provisioning or commissioning module. The device provisioning module can be configured to identify (e.g., automatically upon connection) a new industrial asset among multiple available industrial machines. The device provisioning module can communicate information about the new asset to the IIoT cloud. [¶ 0097], FIG. 5 includes the IIoT machine 104 and the IIoT cloud 106. At the beginning of an enrollment process, the IIoT cloud 106 can optionally have no prior knowledge of a device or devices to be commissioned. an enrollment service application provided at the IIoT cloud 106 can permit a technician to create or register a device identity without requiring device-specific credential data. That is, the IIoT machine 104 or other device can register or enroll with the IIoT cloud 106 even if the machine or device is not previously authorized or known to a service at the IIoT cloud 106. [¶ 0098],  a technician laptop 501 is used to contact an enrollment portal 510 associated with the IIoT machine 104, which in turn can contact a login portal 525 at the IIoT cloud 106 with a device enrollment request. [¶ 0099], technician encounters an “Enroll” object, or similar interface object, that can be selected to initiate an enrollment or commissioning process. the IIoT machine 104 can obtain an authorization code from the IIoT cloud 106 that enables communication between the IIoT machine 104 and one or more designated services at the IIoT cloud 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Sinha with Mukkamala in order to provide information about the new asset to the IIoT cloud for commissioning the asset, because it would have enabled the system to commission an asset based on the commissioning information provided.

Regarding Claim 25, Chen in view of Sinha do not explicitly teach, however, Mukkamala teaches a computer implemented method according to claim 24, wherein the cloud storage [i.e. the service 106 in Fig. 1] is a service hosted for the user and comprises: a proprietary storage facility [i.e., asset module 108A and data module 108C]; and a set-up service [i.e., security module 108D and enrollment module 108F] being adapted to: receive the further unique code from the installer device; generate the unique code and transmit the unique code to the installer device; and transfer the unique identifier to the proprietary storage facility, wherein, the proprietary storage facility is adapted to receive from set-up service the unique codes and the unique identifier of the device, said proprietary storage facility being adapted to be in data communication with the device and the user device ([Fig. 1, ¶ 0051], asset module 108A, can include applications configured to create, import, and organize asset models or associated business rules. [¶ 0053], the data module 108C, can include applications to ingest, clean merge, or store data using an appropriate storage technology… information from the industrial asset, such as data about the asset itself, can be communicated from the asset to the data module 108C. [¶ 0056], security module 108D, can include applications to meet end-to-end security requirements, including those related to authentication and authorization. application security services include an authorization service application that can be used to assess device or user credential data and selectively grant access to other services. [¶ 0060] enrollment module 108F, can be used to enroll or commission machines or devices for use with one or more other devices or applications available in or via the IIoT cloud 106. [¶ 0086], device provisioning module can optionally communicate information about the new or changed asset to the IIoT cloud 106, such as to register the asset or to receive configuration information for the asset. [¶ 0098], a technician laptop is used to contact an enrollment portal associated with the IIoT machine, which in turn can contact a login portal at the IIoT cloud with a device enrollment request. If the technician credential data are accepted, then one or more tokens can be sent from the IIoT cloud 106 to the IIoT machine. The tokens can then be used by the IIoT machine to establish data communication paths between the IIoT machine and one or more services or applications at the IIoT cloud).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Sinha with Mukkamala in order to provide storage and setup service for commissioning and controlling asset using the IIoT cloud, because it would have enabled the system to maintain information of the assets and facilitate to control data communication to and from the assets.

Regarding Claim 26, Chen in view of Mukkamala do not explicitly teach, however, Sinha teaches a computer implemented method according to claim 25, wherein the device comprises is a pump, a valve, a motor, an actuator, a sensor or a measuring instrument ([¶ 0046] Referring now to FIG. 4, a system 400 is shown  a number of smart connected HVAC equipment 408 is shown, according to an exemplary embodiment. Smart connected HVAC equipment 408 may include an actuator 410, a damper 412, a chiller 414, a heater 416, a rooftop unit (RTU) 418, an air handling unit (AHU) 420, and/or any other type of equipment or device that can be installed within building 10 (e.g., fans, pumps, valves, etc.). Although the present invention is described primarily with reference to HVAC equipment, it should be understood that the systems and methods described herein may be applicable to a wide variety of building equipment and other types of connected devices (e.g., HVAC equipment, LED lights, mobile phones, elevators, fire safety systems, smart street lamps, cars, televisions, etc.) with embedded intelligence and communication capabilities. [¶ 0085], As shown in FIG. 11, the smart devices can include sensors 1120, actuators 1122, smart equipment 1124, smart buildings 1126, and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Mukkamala with Sinha in order to control industrial devices that includes, sensor, actuators etc., because it would have a predictable variation of assets installed in an industrial building that can be managed by a IIoT cloud, as explicitly taught by Sinha.

Regarding Claim 28, Chen in view of Mukkamala do not explicitly teach, however, Sinha teaches a computer implemented method according to claim 26, wherein the sensor comprises a sensor for sensing temperature, a sensor for sensing vibration, a sensor for sensing sound, a sensor for sensing light, a sensor for sensing pressure, a sensor for sensing flow and combinations of these, a condition monitoring sensor, a UV sensor, or a conductivity sensor ([¶ 0029], air handling unit (AHU) may include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU receive input from sensors located within AHU and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU to achieve setpoint conditions for the building zone. [¶ 0085] As shown in FIG. 11, the smart devices can include sensors 1120, actuators 1122, smart equipment 1124, smart buildings 1126, and the like. [¶ 0087], gateway 406 may be used to connect legacy and new equipment (e.g., temperature sensors, actuators, cooling or heating devices, industrial robots, personal health monitoring devices, etc.), to get the data from them, and in return to control them based on the instructions or analytical results from the remote services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Mukkamala with Sinha in order to control industrial devices that includes, inter alia, temperature sensor, because it would have a predictable variation of sensor installed in an industrial building that can be managed by a IIoT cloud, as explicitly taught by Sinha.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sinha and Mukkamala further in view of US 2020/0311559 (Chattopadhyay et al.).

Regarding Claim 27, while Sinha teaches actuators receive signals from air handling unit (AHU) controller [¶ 0040], however, Chen in view of Sinha and Mukkamala do not explicitly teach, but Chattopadhyay teaches a computer implemented method according to claim 26, wherein the actuator comprises a hydraulic actuator, a pneumatic actuator or an electrical actuator ([¶ 0252], The actuators 1922 may include one or more electromechanical devices such as pneumatic actuators, hydraulic actuators, electromechanical switches including electromechanical relays (EMRs), motors (e.g., DC motors, stepper motors, servomechanisms, etc.), wheels, thrusters, propellers, claws, clamps, hooks, an audible sound generator, and/or other like electromechanical components. The platform 1900 may be configured to operate one or more actuators 1922 based on one or more captured events and/or instructions or control signals received from a service provider and/or various client systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen, Sinha and Mukkamala with Chattopadhyay in order to have pneumatic actuator, hydraulic actuators, because it would have a predictable variation of actuators installed in an industrial building that can be managed by a IIoT cloud.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

/MOHAMMAD YOUSUF A. MIAN/         Examiner, Art Unit 2448